 


114 HR 2098 IH: Common Sense in Species Protection Act of 2015
U.S. House of Representatives
2015-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2098 
IN THE HOUSE OF REPRESENTATIVES 
 
April 29, 2015 
Mr. Crawford (for himself, Mr. Womack, Mr. Westerman, and Mr. Hill) introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To amend the Endangered Species Act of 1973 to require the Secretary of the Interior to publish and make available for public comment a draft economic analysis at the time a proposed rule to designate critical habitat is published. 
 
 
1.Short titleThis Act may be cited as the Common Sense in Species Protection Act of 2015. 2.Draft economic analysis for critical habitat designation (a)In generalSection 4(b)(2) of the Endangered Species Act of 1973 (16 U.S.C. 1533(b)(2)) is amended— 
(1)in the first sentence, by striking (2) The Secretary shall and inserting the following:  (2)Critical habitat designation (A)In generalThe Secretary shall; 
(2)in the second sentence, by striking The Secretary may and inserting the following:  (B)ExclusionsThe Secretary shall; and 
(3)by adding at the end the following:  (C)Draft economic analysis (i)RequirementAt the time a proposed rule to designate critical habitat is published, the Secretary shall publish and make available for public comment a draft analysis that— 
(I)examines the incremental and cumulative economic effects of all actions to protect the species and its habitat (including the effects of the proposed designation) upon each State and locality that is the subject of, or affected by, the proposed designation; (II)includes consideration of public and private economic effects on— 
(aa)possible uses of land and property values; (bb)the provision of water, power, or other public services; 
(cc)employment; and (dd)revenues available for State and local governments, including a political subdivision of a State that directly or indirectly provides public services, school districts, and any other instrumentality of a State; 
(III)complies with the guidelines issued pursuant to section 515 of the Treasury and General Government Appropriations Act of 2001 (114 Stat. 2763A–153); and (IV)assesses such effects on a quantitative and qualitative basis. 
(ii)Determination factors not affectedNothing in clause (i) shall be construed as adding to, subtracting from, or otherwise modifying the factors set forth in subsection (a)(1) or the bases set forth in paragraph (1) of this subsection. (b)Application (1)In generalThe amendments made by subsection (a) shall apply with respect to any designation of critical habitat under such Act on or after August 28, 2013.
(2)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary (as that term is defined in such Act) shall submit a report to the Congress describing the effect of paragraph (1).  